Fourth Court of Appeals
                                San Antonio, Texas
                                     February 15, 2018

                                    No. 04-17-00370-CR

                                Juan Guzman ZUNIGA JR.,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006CR5239
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The court has considered the appellant’s motion for en banc reconsideration, and the
motion is DENIED.



                                                  _________________________________
                                                  Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.
___________________________________
Keith E. Hottle
Clerk of Court